Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 1/14/2021 has been entered. Claims 9 and 15 are amended. Claims 17-18 are new. Claims 1-18 are pending. Claims 9-10 and 15-18 are under examination. Claims 1-8 and 11-14 are withdrawn.

Claim Objection/Rejection Withdrawn
The objection to claims 9-10 and 15-16 is withdrawn in view of the amendment to the claims.
The rejection of claim(s) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Covacci et al. US 7,141,244 11/28/2006 is withdrawn in view of the amendment to claim 9  to recite “or a peptide consisting of SEQ ID NO: 1.
The rejection of claim(s) 9, 10, 15 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Fontana et al. US 20050260581 is withdrawn in view of the amendment to claim 9  to recite “or a peptide consisting of SEQ ID NO: 1.

Election of Species
The elected species now drawn to a method as claimed using the peptide consisting of SEQ ID NO: 1 is allowable over the prior art. The search and examination has been extended to method as claimed using a peptide comprising SEQ ID NO: 7 wherein the peptide comprises at most 25 amino acids or comprises at most 10 amino acids.. The examination has not been extended to the other peptides and thus they have not been deemed allowable. See MPEP 803.02 III (C ) (2).



Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 10 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meng et al. US 2015/0153356 6/4/2015.

Claim 9: Meng et al disclose a method of diagnosis comprising the steps of:
Providing a sample (see paragraph 71)  from a subject (a source that has a condition),
Contacting said sample with a peptide comprising the amino acid sequence of SEQ ID NO: 7(see sequence alignment below) said peptide consisting of 10 amino acids – contacting a sample obtained from a source that has a condition with a polypeptide library that comprises said peptide (i.e. SEQ ID NO: 743)
SEQ ID NO: 7; and
	(c)   detecting specific binding of antibodies in the sample to the peptide – assessing binding between a substance i.e. the target in said sample and a polypeptide in said polypeptide library (see paragraph 26, 156-160) wherein the target is an antibody (paragraph 160).
US-14-388-907A-743

; GENERAL INFORMATION
;  APPLICANT: MENG, XUN
;  APPLICANT:LI, YANG
;  APPLICANT:WANG, XIAOQING
;  TITLE OF INVENTION: PEPTIDE AND ANTIBODY LIBRARIES AND USES THEREOF
;  FILE REFERENCE: NTD-0013
;  CURRENT APPLICATION NUMBER: US/14/388,907A
;  CURRENT FILING DATE: 2014-09-29
;  PRIOR APPLICATION NUMBER: PCT/CN2013/073571
;  PRIOR FILING DATE: 2013-04-01
;  PRIOR APPLICATION NUMBER: PCT/CN2012/000430
;  PRIOR FILING DATE: 2012-03-31
;  NUMBER OF SEQ ID NOS: 54808
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 743
;  LENGTH: 10
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic epitope
US-14-388-907A-743

  Query Match             100.0%;  Score 26;  DB 83;  Length 10;
  Best Local Similarity   71.4%;  
  Matches    5;  Conservative    2;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FXLRRSX 7
              |:||||:
Db          2 FLLRRSQ 8

	Claim 10: Meng et al disclose the method steps of claim 15 as set forth above.
Claim 15: Meng et al disclose the method steps of claim 15 as set forth above.
	Claim 16: Meng et al disclose the sample is blood, serum or plasma. See paragraph 71.
The recitation of the method is used for detection of H. pylori infection or the prediction of risk of gastric cancer or detecting H. pylori CagA antibodies is recited in the preamble and the method steps are able to stand alone. Furthermore, the peptide used in the detection method meets the structural limitations of the peptide used in the contacting and detecting step. The claims are thus, anticipated.
In the sequence annotation for instant SEQ ID NO: 7 in the sequence listing, position 2 and 7 are denoted as any amino acid and have been searched as such. Therefore, Applicants’ argument that the prior art does not teach the wild card residue at .

Status of Claims
Claims 1-8 and 11-14 are withdrawn. Claims 9, 10 and 15-18 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645